Bates, Judge,
delivered the opinion of the court.
Hambleton sued Lynch for possession of a slave. The slave had been seized in execution against a third person by constable Watson, who deposited him with Lynch, who was keeper of a negro yard, merely for safe keeping.
After the seizure of the slave by the constable, he was claimed by the plaintiff Hambleton, and thereupon the plaintiff in the executions gave indemnification bonds, as provided by the statute, and required the constable to sell the slave. Before sale, the slave was taken from the possession of Lynch by the proceedings in this case. At the trial, judgment was given for the defendant. The judgment was right. The possession of Lynch was the possessioxx of the constable only, and the suit could not be maintained against the constable. (State to the use of Goldsall v. Watson, 30 Mo. 122; St. Louis, Alton and Chicago Railroad v. Castello, id. 124.)
Judgment affirmed.
Judges Bay and Dryden concur.